Case 2:17-cv-11910-MAG-DRG ECF No. 457-83 filed 10/23/18   PageID.12228   Page 1 of
                                      10




          EXHIBIT 23
Case 2:17-cv-11910-MAG-DRG ECF No. 457-83 filed 10/23/18   PageID.12229   Page 2 of
                                      10


                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                SOUTHERN DIVISION

 USAMA JAMIL HAMAMA, et al.,

       Petitioners and Plaintiffs,
                                                Case No. 2:17-cv-11910
  v.                                            Hon. Mark A. Goldsmith
                                                Mag. David R. Grand
 REBECCA ADDUCCI, et al.,                       Class Action

       Respondents and Defendants.


  RESPONDENT U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT’S
   RESPONSES AND OBJECTIONS TO PETITIONERS’ SECOND SET OF
          REQUESTS FOR PRODUCTION OF DOCUMENTS
                 AND THINGS TO RESPONDENTS

        Pursuant to Federal Rule of Civil Procedure 26 and 34, Respondent

  Immigration and Customs Enforcement (“ICE”), by and through undersigned

  counsel, hereby respond and object to Petitioners’ Second Set of Requests for

  Production and Things.




                                       1
Case 2:17-cv-11910-MAG-DRG ECF No. 457-83 filed 10/23/18        PageID.12230     Page 3 of
                                      10



                                DOCUMENT REQUESTS
          1.     Documents relied on, identified, or cited by Respondents in
     answering any interrogatory.

     RESPONSE:
     a. Respondent ICE objects to this request as it is duplicative of Request for
        Production No. 5 in Petitioners’ Amended First Set of Requests for Production
        of Documents and Things.

            2.    All versions of the GOI “voluntary removal declaration” that
     Respondents have received, in Arabic and English. In particular, please provide
     the version referred to in ICE-0270696 (“They provided us an untranslated copy
     of the voluntary removal declaration to serve on the aliens as part of the updated
     application packet. We had it translated and verified the document was the
     declaration that we will not be serving to the detainees. Julius advised the
     embassy accordingly.”); the version this document was intended to replace; and
     any subsequent versions.

     RESPONSE:
     a. Pursuant to the Amended Protective Order agreed to by the Parties,
        Respondent ICE anticipates producing the requested documents when it
        completes a search of its records, should it locate any responsive material in
        accordance with the terms of the Amended Protective Order.

            3.     Documents referencing or otherwise relating to requests for
     “approval from Baghdad,” as that term is used in Interrogatory–First Set No. 3,
     ICE’s Supplemental Responses, or the “different internal GOI process” referred
     to in James Maddox’s declaration, ECF 311-3, ¶ 11.b, and discussions and
     communications with the GOI about such “approvals from Baghdad” or the
     “different internal GOI process.”

     RESPONSE:
     a. Respondent ICE objects to this request on the grounds that it is duplicative of
        Request for Production Nos. 2 and 3 in Petitioners’ Amended First Set of
        Requests for Production of Documents and Things. Respondent ICE
        anticipates producing the requested documents as part of its obligation to
        supplement Petitioners’ first set of discovery requests in accordance with the
Case 2:17-cv-11910-MAG-DRG ECF No. 457-83 filed 10/23/18         PageID.12231     Page 4 of
                                      10


        terms of the Amended Protective Order.

           4.      Documents referencing or otherwise relating to the GOI’s denial
     of repatriation or decision not to issue travel documents—either permanently
     or provisionally—to any Iraqi National.

     RESPONSE:
     a. Respondent ICE objects to this request on the grounds that it is duplicative of
        Request for Production Nos. 2 and 3 in Petitioners’ Amended First Set of
        Requests for Production of Documents and Things. Respondent ICE does not
        anticipate producing additional documents responsive to this request beyond
        what has already been produced. However, if Respondent ICE does identify
        additional responsive documents, it will produce the requested documents as
        part of its obligation to supplement Petitioners’ first set of discovery requests
        in accordance with the terms of the Amended Protective Order.

           5.All drafts and any final version of the MOU
             referenced in DHSHAMAMA000089.
     RESPONSE:
     a. Respondent ICE does not anticipate producing documents responsive to this
        request as it is ICE’s understanding that no MOU exists or has ever existed as
        referenced in DHSHAMAMA000089.

           6.     Any demarches issued to the GOI relating to repatriation of Iraqi
     Nationals, since 2015. See ICE-0271074.

     RESPONSE:
     a. Respondent ICE objects to Document Request No. 6 on the basis that any
        demarches in the possession, custody, or control of Respondent ICE would be
        owned by the Department of State and issued to the GOI by the Department
        of State. All applicable privileges claimed over such documents would have
        to be reviewed by the Department of State for privilege.
     b. Respondent ICE objects to Document Request No. 6 as unduly burdensome
        to the extent it requests documents existing before ICE started storing
        demarches in a central system. Demarches were not stored centrally at ICE
        until recently approximately 1-2 years ago. Custodians would be required to
        perform a manual search of records to identify potentially responsive material
Case 2:17-cv-11910-MAG-DRG ECF No. 457-83 filed 10/23/18         PageID.12232    Page 5 of
                                      10


        for any demarches before they began being centrally stored. As not all
        demarches are uniformly marked with an identifiable keyword, custodians
        would be required to search through myriad documents, rather than
        performing a simple keyword search, to identify potentially responsive
        material. Additionally, demarches sent to ICE before they were centrally
        stored could have been sent to an unidentifiable number of individuals who
        may or may not still be employed by ICE.
     c. Respondent ICE objects to Document Request No. 6 as vague, as “demarche”
        can be defined as a political course of action and could refer to a much broader
        set of documents, or verbal actions that may be responsive to this request.
     d. Respondent ICE objects to Document Request No. 6 as irrelevant, because
        political initiatives issued by the Department of State dating back three years
        do not bear on Respondent ICE’s determination in the present day that there
        is a significant likelihood of removal in the reasonably foreseeable future as
        to a particular class member.
     e. Pursuant to the Amended Protective Order agreed to by the Parties,
        Respondent ICE anticipates producing the requested documents when it
        completes a search of its records and after an assessment of privilege by the
        Department of State, should it locate any responsive material in accordance
        with the terms of the Amended Protective Order. Respondent ICE estimates
        that it will take a minimum of 3 weeks to collect the documents in a manner
        that does not preserve all metadata and identify all of those documents on a
        privilege log.

           7.     Documents referencing or otherwise relating to the GOI’s position
     regarding involuntary repatriation of Iraqi Nationals, including GOI documents
     in the possession of Respondents that relate to the GOI’s position on the
     voluntary or involuntary repatriation of Iraqi Nationals.

     RESPONSE:
     a. Respondent ICE objects to this request on the grounds that it is duplicative of
        Request for Production Nos. 2, 3, and 8 in Petitioners’ Amended First Set of
        Requests for Production of Documents and Things. Pursuant to the Amended
        Protective Order agreed to by the Parties, Respondent ICE anticipates
        producing the requested documents as part of its obligation to supplement
        Petitioners’ first set of discovery requests and producing any additional
        responsive documents after a search of its records in accordance with the
        terms of the Amended Protective Order.
Case 2:17-cv-11910-MAG-DRG ECF No. 457-83 filed 10/23/18        PageID.12233    Page 6 of
                                      10


           8.    All ICE custody reviews of Iraqi Nationals since February 2018.

     RESPONSE:
     a. Respondent ICE objects to Document Request No. 8 as vague and unduly
        burdensome and further notes that any responses would be privileged.
        Respondent ICE also objects on the grounds of proportionality, since
        producing all custody reviews will be time-consuming and will not answer the
        pertinent legal question of whether removal is significantly likely in the
        reasonably foreseeable future. See Zadvydas v. Davis, 533 U.S. 678 (2001).
        Respondent ICE also objects to Document Request No. 8 as vague as
        Petitioners have not indicated whether they are only seeking 180-day custody
        reviews that are referred from the field to ICE headquarters for review. To the
        extent that Petitioners are seeking 90-day custody reviews or custody reviews
        that are completed by local field offices and are not referred to ICE
        headquarters, Respondent ICE objects to Document Request No. 8 as unduly
        burdensome because any such custody reviews are not stored in a central
        repository. In order to obtain these documents, ICE headquarters or every field
        office would first be required to determine which offices have held Iraqi
        Nationals since February 2018. Then, they would be required to do a manual
        records search of each A-number, and then search each detainee’s file to
        determine whether a custody review was performed for every Iraqi National
        who may be detained or released at any point since February 2018. Petitioners
        have not demonstrated the need for 90-day custody reviews that outweighs
        the burden on Responded ICE to produce them.
     b. Additionally, Document Request No. 8 calls for documentation that is
        protected from disclosure by the Law Enforcement and Deliberative Process
        Privileges. Custody reviews involve an ERO officer’s assessment of the case
        and recommendation whether to continue custody. Any documentation
        created during a custody review is created in the course of a step-by-step
        review of relevant factors. It is important to protect the privileged nature of
        these documents so that officers continue to make complete
        recommendations. Document Request No. 8 also calls for law enforcement
        privileged information because custody reviews rely on the law enforcement
        processes to determine whether ICE should continue to detain an individual.
        Custody reviews contain information which includes an internal discussion of
        information known to officers through various law enforcement investigative
        methods and law enforcement databases that are not accessible by the public.
        Given that any responsive documents to Request No. 8 are both protected by
        the deliberative process privilege and the law enforcement privilege, the
Case 2:17-cv-11910-MAG-DRG ECF No. 457-83 filed 10/23/18         PageID.12234     Page 7 of
                                      10


        burden on Respondent ICE to produce them is not outweighed by Petitioner’s
        need for them, as any documents produced would likely be redacted in full.

           9.     For any Iraqi National for whom ICE or a federal judge has found
     no significant likelihood of removal in the reasonably foreseeable future, since
     July 24, 2018, all documents referring or relating to that determination.

     RESPONSE:
     a. To the extent the request seeks documentation relating to any Iraqi National
        for whom a federal judge has found no significant likelihood of removal in
        the reasonably foreseeable future, since July 24, 2018, Respondent ICE
        objects to Document Request No. 9 as unduly burdensome because
        documentation related to Iraqi Nationals for whom a federal judge has found
        no significant likelihood of removal in the reasonably foreseeable future is not
        tracked or stored in a central repository. Individual habeas cases are handled
        by ERO and OPLA offices in the field. The results of those cases are not
        tracked in a statistically reportable manner, and there is no way to identify
        which habeas cases relate to Iraqi Nationals, whether those individuals were
        granted relief in the form of release from detention, and the judge’s reasoning
        for release. Accordingly, the only way to identify these cases is via PACER,
        which Petitioners can access.
     b. To the extent the request seeks documentation relating to any Iraqi National
        for whom ICE has found no significant likelihood of removal in the
        reasonably foreseeable future, since July 24, 2018, Respondent ICE does have
        documents responsive to this request.

            10. Any cables issued by the Department of State relating to
     repatriation, including the cable issued during or about March 2017
     summarizing the outcomes of a meeting between the U.S. Embassy, Baghdad,
     and the Iraq Ministry of Foreign Affairs (MFA). See ICE-0270599.

     RESPONSE:

     a. Respondent ICE objects to this request on the grounds that it is duplicative of
        Request for Production Nos. 1 and 8 in Petitioners’ Amended First Set of
        Requests for Production of Documents and Things. Pursuant to the Amended
        Protective Order agreed to by the Parties, Respondent ICE anticipates
        producing the requested documents as part of its obligation to supplement
        Petitioners’ first set of discovery requests and after an assessment of privilege
Case 2:17-cv-11910-MAG-DRG ECF No. 457-83 filed 10/23/18         PageID.12235    Page 8 of
                                      10


          by the Department of State in accordance with the terms of the Amended
          Protective Order.
     b.   Respondent ICE objects to Document Request No. 10 on the basis that any
          cables in the possession, custody, or control of Respondent ICE would be
          owned by the Department of State and issued to the GOI by the Department
          of State. All applicable privileges claimed over such documents would have
          to be reviewed by the Department of State for privilege.
     c.   Respondent ICE objects to Document Request No. 10 as overly broad because
          the request seeks cables relating to repatriation and does not appropriately
          cabin the request to repatriation of Class Members or to claims related to the
          substance of this litigation.
     d.   Respondent ICE objects to Document Request No. 10 as unduly burdensome
          because not all cables are uniformly marked with an identifiable keyword,
          custodians would be required to search through myriad documents, rather than
          performing a simple keyword search, to identify potentially responsive
          material.
     e.   Respondent ICE objects to Document Request No. 10 as vague, as “cables” is
          not defined.
     f.   Respondent ICE estimates that it will take a minimum of 3 weeks to collect
          the documents in a manner that does not preserve all metadata and identify all
          of those documents on a privilege log.
Case 2:17-cv-11910-MAG-DRG ECF No. 457-83 filed 10/23/18   PageID.12236   Page 9 of
                                      10


  Dated:      August 20, 2018        Respectfully submitted,

                                     CHAD A. READLER
                                     Acting Assistant Attorney General
                                     Civil Division

                                     WILLIAM C. PEACHEY
                                     Director, District Court Section
                                     Office of Immigration Litigation

                                     WILLIAM C. SILVIS
                                     Assistant Director
                                     Office of Immigration Litigation

                                     NICOLE MURLEY
                                     Trial Attorney
                                     Office of Immigration Litigation

                                     /s/Cara E. Alsterberg
                                     CARA E. ALSTERBERG
                                     Office of Immigration Litigation
                                     District Court Section
                                     P.O. Box 868, Ben Franklin Station
                                     Washington, D.C. 20044
                                     Tel: (202) 532-4667
                                     Fax: (202) 305-7000
                                     Email: Cara.E.Alsterberg@usdoj.gov

                                     Attorneys for Defendants-Respondents
Case 2:17-cv-11910-MAG-DRG ECF No. 457-83 filed 10/23/18         PageID.12237   Page 10
                                    of 10



                           CERTIFICATE OF SERVICE
                               Case No. 2:17-cv-11910
        I hereby certify that on August 20, 2018, I served the foregoing on
  Petitioners’ lead counsel of record via electronic mail:

  Kimberly L. Scott (P69706)
  Cooperating Attorneys,
  ACLU Fund of Michigan
  MILLER, CANFIELD, PADDOCK
  & STONE, PLC
  101 N. Main St., 7th Floor
  Ann Arbor, MI 48104
  (734) 668-7696
  scott@millercanfield.com

  Margo Schlanger (P82345)
  Cooperating Attorney,
  ACLU Fund of Michigan
  625 South State Street
  Ann Arbor, Michigan 48109
  (734) 615-2618
  margo.schlanger@gmail.com


                                        /s/ Cara E. Alsterberg
                                        Cara E. Alsterberg

                                        U.S. Department of Justice
